DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History
Claims 1-20 of U.S. Application No. 16/703999 filed on 12/05/2019 have been examined. 

Applicant's amendments and remarks filed 12/10/2021. Claims 1-11, 15 and 18-20 have been amended. Claims 14 and 17 were canceled. Claims 21 and 22 were added. Claims 1-13, 15-16 and 18-22 were examined.

Office Action is in response to the Applicant's amendments and remarks filed04/22/2022. Claims 1, 4, 11, 15 and 20 have been amended. Claims 3, 13 and 22 were canceled. Claims 1-2, 4-12, 15-16 and 18-21 are presently pending and are presented for examination.

Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 101: Applicant’s amendments with respect to claims 1-13, 15-16 and 18-22 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 to claims 1 and 4-20 have been withdrawn.
In regards to rejection under 35 U.S.C. § 102: Applicant’s amendments with respect to claims 1-13, 15-16 and 18-21 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 102 to claims 1-13, 15-16 and 18-21 have been withdrawn.


Allowable Subject Matter
Claims 1-2, 4-12, 15-16 and 18-21 are allowed over the prior art of record.
As per claim 1-2, 4-12, 15-16 and 18-21 the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest: 	The prior art fails to explicitly teach a pass route planning method for an unmanned driving vehicle, comprising: obtaining, by a pass route planning apparatus located in a-the unmanned driving vehicle, current road environment information in front of the unmanned driving vehicle; determining, by the pass route planning apparatus, a current passable area according to the current road environment information, the current passable area being an area where an obstacle is excluded; setting, by the pass route planning apparatus, pass candidate points in the current passable area; determining, by the pass route planning apparatus, a current optimal passable route according to the pass candidate points; and enabling, by the pass route planning apparatus, the unmanned driving vehicle to travel along the current optimal passable route; wherein the determining, by the pass route planning apparatus, a current passable area according to the current road environment information comprises: determining, by the pass route planning apparatus, multiple current passable subareas from a current starting position to a current target position according to the current road environment information, wherein the current target position is in front of the obstacle, and each current passable subarea in the multiple current passable subareas is formed by grids greater than or equal to an occupied area of the unmanned driving vehicle; determining, by the pass route planning apparatus, at least one current passable area according to the multiple current passable subareas arranged in order from the current start position to the current target position.
Claims 2, 4-10, 21 depend from claim 1, claims 12, 15-16, 18-19 depends from claim 11, therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668